DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a national stage entry of PCT/BR2011/000400 filed 27 October 2011. Acknowledgement is made of the Applicant’s claim of foreign priority to BR:PI 1004808-1 filed 27 October 2010. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 4 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 4 March 2021, it is noted that claims 1-3, 18, and 20 have been amended. Support can be found in the specification at (pg 3, lns 24-27; pg 15, lns 10-16; Table 1). No new matter has been added.

Election/Restrictions
	In the response filed 6 February 2015, the Applicant elected the following species:
	a) organic solvent - water miscible/soluble alcohols
	b) stabilizer and/or emulsifier - polyvinyl alcohols
	c) substance of interest - antimicrobial agents
	d) substance of secondary effect - agrochemicals

Status of the Claims
Claims 1-10, 14, 16-18, 20-23, 27-30, and 32-35 are pending.
Claims 14 and 27 are withdrawn as being towards non-elected species.
Claims 1-10, 16-18, 20-23, 28-30, and 32-35 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 16-18, 20-23, 27-30, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Claim 1 recites a composition “consisting of propolis nanoparticles, organic solvent, water…” “wherein the Eucalyptus essential oil is encapsulated in the propolis 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20-23, 28-30, and 32 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gan et al. (CN1669434A; machine translation provided) in view of Sadlon et al. (Altern Med Rev 2010;15(1):33-47) in view of Eastwood et al. (US 2015/0283286).
	The Applicant claims, in claim 18, a nanoparticle composition in the form of a dispersion consisting of propolis nanoparticles, organic solvent, water, and Eucaluptus essential oil encapsulated in the nanoparticle (with optional agents being stabilizers and/or emulsifiers, substances of interest, and substances of secondary effect) wherein the nanoparticles have a size ranging from 1-100 nm. Claim 20 is for the same composition except that it does not limit to only a dispersion. Claims 21-23 and 28 provide lists of suitable “optional agents” but do not further require said agents to be present. In claims 29-30, a list of solvents is provided that include ethanol, which reads on the elected species. In claim 32, the species of Eucalyptus essential oil is narrowed.
	Gan teaches a composition comprising propolis (2% by weight), ethanol, and silver nitrate solution (pg 2, ¶2, In 13-14), wherein the silver nitrate solution comprises water (pg 2, ¶1, In 14). Silver nitrate is included as a bacteriostatic agent (aka antimicrobial/pharmaceutical), which is permitted in the claimed composition as a substance of interest or secondary effect (pg 3, ¶2). Upon mixing, an emulsion is formed of propolis nanoparticles, as required in instant claim 18 (pg 3, ¶1, Ins 8-9). Tween-80 (polysorbate) is used as an emulsifying agent in 10% (pg 4, ¶1 ). Gan teaches that, based on the ratios of components, the resulting nanoparticles range in size from about 30-100 nm (diameter), which falls within the range required in the 
	Gan does not teach further including Eucalyptus essential oil encapsulated in the nanoparticle. Gan does not teach using emulsifier in the range of 0.1-5%.
	Sadlon teaches that Eucalyptus oil from various species, including Eucalyptus globulus, is a known antibacterial, antiviral, and antifungal agent (abstract; pg 33, ¶1-2; pg 34, Table 1).
Eastwood teaches that propolis is a natural antimicrobial agent [0061].
	It would have been prima facie obvious to prepare the composition of Gan which would consist of propolis nanoparticles in an emulsion with ethanol, water, polysorbate 80 (i.e. Tween 80), and silver nitrate. Since propolis is a known as an antimicrobial agent (See Eastwood), it would have further been prima facie obvious to include additional antimicrobial agents in the composition of Gan such as Eucalyptus globulus which is taught as being antimicrobial by Sadlon. This agent would be encapsulated in the nanoparticle in a similar fashion to silver nitrate. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The limitations of instant claims 21-23 and 28 remain as being towards optional agents. Thus, the prior art teaches the skilled artisan to arrive at the composition of instant claims 18, 20-23, 28-30, and 32.

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 14-15 of their remarks, that the .
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, the instant claims do not recite these functional limitations (that propolis is an encapsulating agent) and therefore the art is not required to teach them. That being said, the process in instant claim 1 teaches that both propolis and Eucalyptis essential oil are dissolved in fraction A in an organic solvent. The composition of Gan comprises propolis thus it can be interpreted as a “propolis nanoparticle.” Furthermore, it is obvious to further include Eucalyptus essential oil in the nanoparticle of Gan as an antibacterial agent similar in function to propolis. The resulting nanoparticle would comprise Eucalyptus essential oil within the nanoparticle (and not in the surrounding solvent/carrier) therefore interpreting the oil as being encapsulated.

The Applicant argues, on page 15 of their remarks, that the results in Example 1 of the present application were not predictable from the teachings of Gan, Sadlon, Eastwood, and Kiani because silver particles are required as the active (Gan, Kiani) and Eucalyptus oil is not included (Gan). The secondary references do not teach the use of propolis in combination with Eucalyptus essential oil.
prima facie obvious, as described above, to include Eucalytpus oil in the composition of Gan which comprises propolis since both the oil and the propolis are known antimicrobial agents. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).

Claims 18, 20-23, 28-30, and 32 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gan et al. (CN1669434A; machine translation provided) in view of Kiani (US 2010/0209535 A1)
See above for a description of the claims.
	Gan, as applied supra, is herein applied for the same teachings in its entirety in regards to the teaching of an emulsion comprising propolis nanoparticles, ethanol, Tween 80, and aqueous silver nitrate (antimicrobial agent).
	Gan does not teach further including an essential oil.
	Kiani teaches an antiviral composition comprising silver nitrate and an antiviral natural herb (abstract) [0005, 0008]. Among the selection of herbs is included Eucalyptus globules [0008]. Kiani teaches that the herbs, themselves, have very limited efficacy but when combined with silver nitrate, the antiviral efficacy appears to be synergistic [0008].
Eucalyptus globules along with the silver nitrate of Gan since Kiani teaches the combination thereof to be synergistic in antiviral properties. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). Regarding the specific selection of Eucalyptus globules as the oil in Kiani, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Accordingly, it would have been obvious to prepare the composition of instant claims 18, 20-23, 28-30, and 32 based on the above cited prior art.

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above. 

Claims 1-10, 16-18, 20-23, 28-30, and 32-35 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedberg et al. (US 2005/0009908) in view of Sadlon et al. (Altern Med Rev 2010;15(1):33-47) in view of Eastwood et al. (US 2015/0283286).
The Applicant claims, in claim 1, a composition consisting of propolis nanoparticles, organic solvent, water, and a Eucalyptus essential oil encapsulated in the propolis nanoparticles (with optional agents being stabilizers and/or emulsifiers, substances of interest, and substances of secondary effect). Claim 1 further provides a method of making the propolis nanoparticles, which requires the organic phase to comprise the propolis, Eucalyptus oil, and optional substances of secondary effect and interest and requires the water phase to consist of only water and one or more stabilizers and/or emulsifiers. Claims 2-3 require the same composition with differences in the process. In claim 4, the mass-volume proportion of propolis extract dissolved in an organic solvent is from 0.1-20%. Claim 4 is interpreted as meaning, the amount of propolis in the composition is 0.1-20%. Claim 5 lists suitable aqueous phase agents. Claim 6 provides a range for the optional emulsifier. Claims 7-8 provide suitable stabilizers and/or emulsifiers but do not require the optional agent to be present. Claim 10 narrows the substances of interest and substances of secondary effect but do not require the presence of the optional agents. Claims 16-17 require the solvent to be obtained from the group including ethanol. In claim 18, a nanoparticle composition in the form of a dispersion consisting of propolis nanoparticles, organic solvent, water, and Eucalyptus essential oil (with optional agents being stabilizers and/or emulsifiers, substances of interest, and substances of secondary effect) wherein the nanoparticles have a size ranging from 1-100 nm. Claim 20 is for the same composition except that it does not limit to only a dispersion. Claims 21-23 and 28 provide lists of suitable 
Hedberg teaches a process for the preparation of a stable dispersion of particles [0001] comprising combining a first solution comprising a water-insoluble substance, a water-miscible organic solvent, and an inhibitor with a second solution comprising water and optionally a stabilizer [0017-0021]. The resulting particle is a nanoparticle [0022] that has a preferred size range of less than 1 m or from 10-500 nm [0025]. Regarding the water-insoluble substance, any active agent such as anticancer, antifungal agents, antibiotics, and antibacterial agents can be used [0032] in amounts of at least 1% by weight in the organic solvent [0073]. The organic solvent can be selected from the group comprising ethanol [0076]. The stabilizer, if present, is used in from 0.05-0.5% in the aqueous phase [0085] and can be selected from the group comprising polyvinyl alcohol [0084]. The inhibitor of Hedberg is a non-polymeric hydrophobic organic compound such as palm oil, soya bean oil, sesame oil, sunflower oil, castor oil, and rapeseed oil, all of which can be considered pharmaceuticals, agrochemicals, and/or cosmetic agents [0037]. Upon combination of the aqueous and organic phases at a temperature of from 0-100 ºC [0079], the resulting emulsion can be agitated, stirred, or sonicated to give small particles and good dispersion [0080-0081].

	Sadlon teaches that Eucalyptus oil from various species, including Eucalyptus globulus, is a known antibacterial, antiviral, and antifungal agent (abstract; pg 33, ¶1-2; pg 34, Table 1).
Eastwood teaches that propolis is a natural antimicrobial agent [0061].
It would have been prima facie obvious to follow the method of Hedberg in forming nanoparticles from an emulsion and select propolis as the antibacterial agent, based on the teachings of Eastwood. Propolis has antimicrobial properties similar to Eucalyptus globulus, as taught in Sadlon, therefore it would also be obvious to include both of these active agents. The resulting nanoparticle would consist of water-insoluble substance (propolis and Eucalyptus oil) in at least 1%, organic solvent, an inhibitor (such as palm oil), and water with optional stabilizing agents.	 Because the Eucalyptus oil is inside the nanoparticle it can be interpreted as being encapsulated. Moreover, since propolis is involved in the nanoparticle based on obviousness to combine, it can be described as a propolis nanoparticle. The particles range in size but overlap with the claimed range of from 1-1000 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I).
Regarding claims 2-3, the Applicant claims more specific methods of stirring the emulsion prior to isolating the resulting nanoparticles than is taught in Hedberg. There is no evidence that the method of stirring provides any structural difference to the resulting .

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 16-17 of their remarks, that Hedberg fails to disclose a prosess that results in nano-encapsulation.
	In response, Hedberg teaches preparing nanoparticles by way of emulsion, therefore the agents used in the process are necessarily encapsulated in the final nanoparticle. Since it is obvious to include both propolis and Eucalyptus oil, the claimed composition would also have been obvious.

	The Applicant argues that propolis in nanoparticles has superior results over non-encapsulated oil based on the Examples in the specification.
	In response, the results in Table 1 of the specification are insufficient in establishing an unexpected result as they do not provide details on the components of the composition, concentrations, and statistical relevance. Moreover, both the nanoparticles and the non-encapsulated oil achieved 100% efficacy at different concentrations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613